Title: To Benjamin Franklin from Vergennes, [30 October 1784]
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					[October 30, 1784]
				
				Je suis informé, Monsieur, par une Lettre de M. de Marbois dattée de Philadelphie le 24 Août dernier, qu’il a conferé avec M. Morris touchant les intérêts de l’emprunt de Hollande fait

pour le compte des Etats-Unis de l’Amérique Septentrionale sous le garantie du Roi, ainsi que sur les autres dettes des dits Etats envers Sa Majesté, reconnues & stipulées dans les Contrats passés entre nous le 16 Juillet et 25 Fevrier 1783.
				M. de Marbois me mande qu’a la suite de son entretien et de sa correspondance sur cette matiere, avec M. le Surintendant des finances, M Gouverneur Morris son Assistant s’est donnè la peine de passer chez lui et lui a annoncé de vive voix que M. le Surintendant seroit en etat de faire payer exactement au Trèsor Royal à Paris, les quatre cens mille livres faisant le montant des intérêts dus en Novembre prochain de l’emprunt de dix millions garanti par Sa Majesté, et que les ordres alloient être donnès en consequence tant à Amsterdam qu’à M. Grand à Paris. Je ne doute pas que ce banquier n’ait déja reçu les ordres et instructions necessaires pour remplir cet objet et même pour l’exécution des autres Engagmens du Congrès, stipulés aux deux Contrats mentionnés cy dessus: J’entens ici les intérêts et les portions de Capitaux qui seront dus l’année prochaine sur la dette directe des Etats Unis envers Sa Majestè. Quoique Je ne forme aucun doute sur leur exactitude à remplir leur engagemens à cett egard, Je crois cependant devoir vous les rappeller, Monsieur, en vous priant d’en ecrire au Congrés General, afin qu’il s’occupe à l’avance des mesures convenables pour l’execution des points arretés par nos Traités. Je vous serai tres obligé de vouloir bien m’informer de vos demarches a ce Sujet et ensuite des

Resolutions du Congres en conformité. En attendant Je viens de communiquer l’avis de M. de Marbois à M. le Contrôleur Général, en le priant de s’en entendre avec M. Grand qui doit avoir reçu les ordres du Congrés sur l’article des interets de l’emprunt de Hollande.
				J’ai l’honneur d’etre très parfaitement, Monsieur, votre très humble et tres Obeissant Serviteur
				
					
						De Vergennes
					
				
			